Exhibit 10.29

ANTARES PHARMA, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on this
17th day of November 2014, effective as of the 17th day of November 2014 (the
“Effective Date”) by and between Antares Pharma, Inc., a Delaware corporation
(the “Company”), and James E. Fickenscher (the “Executive”).

WITNESSETH:

WHEREAS, the Company has successfully completed the background and reference
checks and, accordingly, the Company desires to secure for itself the services
of the Executive, and the Executive wishes to furnish such services to the
Company, pursuant to the terms and subject to the conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:

1. Employment.

(a) Term. This Agreement shall be effective as of the Effective Date and
continue until the one-year anniversary thereof, unless sooner terminated by
either party as hereinafter provided. In addition, this Agreement shall
automatically renew for periods of one (1) year unless either party gives
written notice to the other party at least ninety (90) days prior to the end of
the Term (as defined below) or at least ninety (90) days prior to the end of any
one (1) year renewal period that the Agreement shall not be further extended.
The period commencing on the Effective Date and ending on the date on which the
term of the Executive’s employment under this Agreement terminates is referred
to herein as the “Term.”

(b) Duties. During the Term, the Executive shall be employed by the Company as
the Senior Vice President, Chief Financial Officer with the duties,
responsibilities and authority commensurate therewith. The Executive shall
report to the Chief Executive Officer (the “CEO”) and shall perform all duties
and accept all responsibilities incident to such position as may be reasonably
assigned to him by the CEO.

(c) Best Efforts. During the Term, the Executive shall devote his best efforts
and full time and attention to promote the business and affairs of the Company,
and may not, without the prior written consent of the Company, operate,
participate in the management, operations or control of, or act as an employee,
officer, consultant, agent or representative of, any type of business or service
(other than as an employee of the Company). It shall not be deemed a violation
of the foregoing for the Executive to (i) act or serve as a director, trustee or
committee member of any civic or charitable organization; (ii) manage his
personal, financial and legal affairs; or (iii) serve as a director of an
organization that is not a civic or charitable organization with the consent of
the Board of Directors of the Company (the “Board”), which consent shall not be
unreasonably withheld, in all cases so long as such activities (described in
clauses (i), (ii)



--------------------------------------------------------------------------------

EXECUTION COPY        

 

and (iii)) are permitted under the Company’s code of conduct and employment
policies and do not materially interfere with or conflict with his obligations
to the Company hereunder, including, without limitation, obligations pursuant to
Section 6 below.

2. Compensation.

(a) Base Salary. During the Term, the Company shall pay the Executive a base
salary (“Base Salary”) at the annual rate of $350,000, which shall be paid in
accordance with the Company’s normal payroll practices. The Executive’s Base
Salary shall be subject to review, the first review being on or around
January 1, 2015 and increase (but not decrease) during the Term in accordance
with the Company’s normal compensation and performance review policies for
executives generally.

(b) Bonus. In addition to the Executive’s Base Salary, the Executive shall be
eligible to receive a bonus for each calendar year during the Term, based on
attainment of certain individual and corporate performance goals and targets
(the “Annual Bonus”). The target amount of the Executive’s Annual Bonus shall be
40% of Base Salary. The performance goals and targets shall be determined by the
Compensation Committee of the Board (the “Compensation Committee”) in
consultation with the CEO. Once determined, the applicable performance goals and
targets shall be communicated to the Executive as soon as reasonably practicable
following the Compensation Committee’s determination of the applicable goals and
targets. The actual Annual Bonus amount paid will be based upon the Compensation
Committee’s determination, in its sole discretion, whether and to what extent
the applicable performance goals and targets have been achieved, and such amount
may be more or less than the target amount, as determined by the Compensation
Committee in its sole discretion. Any Annual Bonus earned and payable to the
Executive hereunder shall be paid on or after January 1 but not later than
March 15 of the calendar year following the calendar year for which the Annual
Bonus is earned. Notwithstanding the foregoing, any Annual Bonus for calendar
year 2014 will be multiplied by a fraction, the numerator of which is the number
of days during which the Executive was employed by the Company during calendar
year 2014 and the denominator of which is 365.

(c) Equity Compensation.

(i) Stock Option Grant. Subject to approval of the Compensation Committee, which
is currently scheduled to occur at the next Compensation Committee meeting on
November 19, 2014, pursuant to the Antares Pharma, Inc. 2008 Equity Incentive
Plan, as amended from time to time (the “2008 Equity Plan”) (or successor plan),
the Executive shall be granted a stock option to purchase one hundred fifty
thousand (150,000) shares of common stock of the Company, $0.01 par value (the
“Stock”) at an exercise price equal to the closing price of the Stock on the
date of grant, subject in all respects to the terms and conditions of the 2008
Equity Plan (or a successor plan) and the Stock Option Agreement evidencing the
terms and conditions of the grant. Provided that the Executive is employed by
the Company on the applicable vesting date, the option shall vest 33-1/3%
annually until the option is fully vested.

(ii) Additional Grants. During the Term, the Executive shall also be eligible to
participate in any long-term equity incentive programs established by the
Company for its senior level executives generally, including the 2008 Equity
Plan, at levels determined by the Compensation Committee in its sole discretion,
commensurate with the Executive’s position.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY        

 

(d) Vacation. During the Term, the Executive shall be entitled to vacation,
holiday and sick leave at levels generally commensurate with those provided to
other executives of the Company, in accordance with the Company’s vacation,
holiday and other pay-for-time-not worked policies. Such paid time off may be
carried over from year to year to the extent permitted in accordance with
standard Company policy and shall be paid to the extent accrued (and to the
extent not used) as of the Executive’s termination of employment.

(e) Employee Benefits. The Executive shall be entitled to participate in the
Company’s health, life insurance, long and short-term disability, dental,
retirement, savings, flexible spending accounts and medical programs, if any,
pursuant to their respective terms and conditions. Nothing in this Agreement
shall preclude the Company or any parent, subsidiary or affiliate of the Company
from terminating or amending any employee benefit plan or program from time to
time after the Effective Date.

(f) Expense Reimbursement. During the Term, the Company shall reimburse the
Executive, in accordance with the policies and practices of the Company in
effect from time to time, for all reasonable and necessary traveling expenses
and other disbursements incurred by him for or on behalf of the Company in
connection with the performance of his duties hereunder upon presentation by the
Executive to the Company of appropriate documentation thereof.

3. Termination of Employment.

(a) Termination for Cause. The Company may terminate the Executive’s employment
hereunder at any time for Cause (as defined below) upon written notice to the
Executive (as described below), in which event all payments under this Agreement
shall cease, except for any amounts earned, accrued and owing, but not yet paid
under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company. For purposes of this Agreement, the
term “Cause” shall mean any of the following grounds for termination of the
Executive’s employment: (i) the Executive’s knowing and material dishonesty or
fraud committed in connection with the Executive’s employment; (ii) theft,
misappropriation or embezzlement by the Executive of the Company’s funds;
(iii) the Executive’s conviction of or a plea of guilty or nolo contendere to
any felony, a crime involving fraud or misrepresentation, or any other crime
(whether or not connected with his employment) the effect of which is likely to
adversely affect the Company or its parents, subsidiaries or affiliates; or
(iv) a material breach by the Executive of any of the provisions or covenants
set forth in this Agreement.

(b) Voluntary Resignation. The Executive may voluntarily terminate his
employment without Good Reason upon thirty (30) days advance written notice to
the Company. Except for a resignation for Good Reason, as defined below, after
the effective date of such termination, no payments shall be due under this
Agreement, except that the Executive shall be entitled to any amounts earned,
accrued and owing, but not yet paid under Section 2 above and any benefits
accrued and due under any applicable benefit plans and programs of the Company.
For purposes of this Agreement, “Good Reason” shall mean: (i) a material
reduction in Executive’s Base Salary; (ii) the Company’s material breach of
terms of this Agreement (which for purposes of

 

3



--------------------------------------------------------------------------------

EXECUTION COPY        

 

this Agreement shall include (A) the failure of the Company to require any
successor to the Company to assume the obligations of the Company to Executive
under this Agreement and any other agreement between the Company and Executive
then in effect and (B) the Company’s reduction in the target annual bonus
opportunity below forty (40%) of Base Salary for any calendar year during the
Term) (for the avoidance of doubt for purposes of this clause (ii), both of the
events described in subclauses (A) and (B) do not need to occur for a material
breach of this Agreement to be triggered); (iii) a change in the Executive’s
designation of title from Senior Vice President, Chief Financial Officer of the
Company or successor entity (unless such change is to a higher title and level
of responsibility) that results in a material diminution in Executive’s
authority, duties and responsibilities; (iv) a material change in the geographic
location at which Executive must perform services that results in the relocation
of Executive’s principal business location to a location that is sixty
(60) miles or more from Center City Philadelphia; or (v) the Company’s delivery
to the Executive of a notice of its intent not to renew the Term pursuant to
Section 1(a) above; provided that the Executive is willing and able to execute a
new contract providing terms and conditions substantially similar to those in
this Agreement and to continue providing services to the Company.

Notwithstanding any provision of this definition of Good Reason to the contrary,
the Executive shall not have Good Reason for termination unless the Executive
gives written notice of termination for Good Reason within thirty (30) days
after the event giving rise to Good Reason occurs, the Company does not correct
the action or failure to act that constitutes the grounds for Good Reason, as
set forth in the Executive’s notice of termination, within thirty (30) days
after the date on which the Executive gives written notice of termination, and
the Executive terminates employment within sixty (60) days after the event that
constitutes Good Reason. If the Executive’s resignation occurs after such time,
the resignation shall be treated as a voluntary resignation other than for Good
Reason and the Executive will not be entitled to severance benefits under this
Agreement.

(c) Termination without Cause; Resignation for Good Reason. Except as provided
in Section 4(a) below, if the Executive’s employment is terminated by the
Company (or the surviving company following a Change of Control (as defined in
subsection 4(c) below)) without Cause or by the Executive for Good Reason,
either before or after a Change of Control, the provisions of this subsection
3(c) shall apply (subject to the modifications of Section 4(a) below, if
applicable).

The Company may terminate the Executive’s employment with the Company at any
time without Cause upon not less than thirty (30) days’ prior written notice to
the Executive. Upon termination of the Executive’s employment by the Company
under this subsection 3(c) or by the Executive for Good Reason, either before or
after a Change of Control, if the Executive executes and does not revoke a
written release, in a form acceptable to the Company, in its sole discretion, of
any and all claims against the Company and all related parties with respect to
all matters arising out of the Executive’s employment by the Company, or the
termination thereof (other than claims for any entitlements under the terms of
this Agreement or under any plans or programs of the Company under which the
Executive has accrued and is due a benefit) (the “Release”), and continues to
comply with the provisions of the Confidentiality and Invention Assignment
Agreement (as defined in subsection 6(a) below) and restrictive covenants and
representations in Section 6 below, the Executive shall be entitled to receive
the payments and

 

4



--------------------------------------------------------------------------------

EXECUTION COPY        

 

benefits set forth in subsections 3(c)(i), (ii) and (iii), in lieu of any other
payments and benefits due under any severance plan or program for employees or
executives (subject to the modifications of Section 4(a) below, if applicable).
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of the Executive’s execution of the Release, directly or
indirectly, result in the Executive designating the calendar year of payment,
and if a payment that is subject to execution of the Release could be made in
more than one taxable year, payment shall be made in the later taxable year.

(i) The Company will pay to the Executive severance equal to six (6) months of
the Executive’s Base Salary at the rate in effect immediately prior to the
Executive’s termination of employment, less applicable tax withholding, paid in
equal monthly installments beginning within the sixty (60)-day period following
the date of the Executive’s termination of employment and continuing on each
payroll date thereafter until fully paid, in accordance with the Company’s
regular payroll practices. The first severance payment will include any missed
payments during such sixty (60)-day period.

(ii) For the six (6) month period following the Executive’s termination of
employment, provided that the Executive timely elects COBRA, the Company will
reimburse the Executive for the monthly COBRA cost of continued medical and
dental coverage for the Executive and, where applicable, his spouse and
dependents, at the level in effect as of the date of the Executive’s termination
of employment, less the employee portion of the applicable premiums that the
Executive would have paid had he remained employed during the such six (6) month
period (the COBRA continuation coverage period shall run concurrently with the
six (6) month period that the Executive is provided with medical and dental
coverage under subsection 3(c)(i)). These reimbursements will commence within
the sixty (60)-day period following the date of the Executive’s termination of
employment and will be paid on the first payroll date of each month, provided
that the Executive demonstrates proof of payment of the applicable premiums
prior to the applicable reimbursement payment date. Notwithstanding the
foregoing, the Company’s reimbursement of the monthly COBRA premiums in
accordance with this subsection 3(c)(ii) shall cease immediately upon the
earlier of: (A) the end of the six (6) month period following the Executive’s
termination of employment, or (B) the date that the Executive is eligible for
comparable coverage with a subsequent employer. Notwithstanding the foregoing,
the Company reserves the right to restructure the foregoing COBRA premium
reimbursement arrangement in any manner necessary or appropriate to avoid fines,
penalties or negative tax consequences to the Company or the Executive
(including, without limitation, to avoid any penalty imposed for violation of
the nondiscrimination requirements under the Patient Protection and Affordable
Care Act or the guidance issued thereunder), as determined by the Company in its
sole and absolute discretion.

(iii) Notwithstanding any provision to the contrary in the 2008 Equity Plan (or
a successor plan) or any applicable agreement (including this Agreement), all
outstanding equity grants held by the Executive immediately prior to the
Executive’s termination date which vest based upon the Executive’s continued
service over time that would have become vested during the six (6) month period
following the Executive’s termination date had the Executive remained employed
during such six (6) month period shall accelerate, become fully vested and/or
exercisable, as the case may be, as of the Executive’s termination date. All
outstanding equity grants held by the Executive immediately prior to the
Executive’s termination date which vest

 

5



--------------------------------------------------------------------------------

EXECUTION COPY        

 

based upon attainment of performance criteria shall remain subject to the terms
and conditions of the agreement evidencing such performance based award. In
addition, any outstanding vested options held by the Executive as of his
termination date shall remain exercisable by the Executive through the earlier
of the six (6) month anniversary of the Executive’s termination date or the date
of expiration of the option term.

(iv) The Executive shall also be entitled to any amounts earned, accrued and
owing but not yet paid under Section 2 above and any benefits accrued and due
under any applicable benefit plans and programs of the Company without regard to
whether the Executive does not execute or revokes the Release.

(d) Death or Disability. The Executive’s employment hereunder shall terminate
upon the Executive’s death or involuntary termination of employment by the
Company on account of his Disability (as defined below), subject to the
requirements of applicable law. If the Executive’s employment terminates due to
death or involuntary termination by the Company on account of the Executive’s
Disability, no payments shall be due under this Agreement, except that the
Executive (or in the event of the Executive’s death, the Executive’s executor,
legal representative, administrator or designated beneficiary, as applicable),
shall be entitled to receive any amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company. For purposes of this Agreement, the
term “Disability” shall mean such physical or mental illness or incapacity of
the Executive as shall (i) prevent him from substantially performing his
customary services and duties to the Company, and (ii) continue for periods
aggregating more than sixty (60) days in any six (6)-month period. The Company
shall determine whether there is a Disability after consultation with a
qualified, independent physician. The Executive shall cooperate with the
Company, including making himself reasonably available for examination by
physicians at the Company’s request, to determine whether or not he has incurred
a Disability. The Executive’s failure (other than a failure caused by the
Disability) to cooperate with the Company in a determination of Disability shall
be treated as the Executive’s voluntary resignation from the Company.

4. Change of Control.

(a) Termination without Cause or Resignation for Good Reason Within Sixty Days
Before or Twelve Months Following a Change of Control. Notwithstanding anything
to the contrary herein, if there is both a Change of Control and the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason within sixty (60) days before or within twelve (12) months following
such Change of Control (a “CIC Termination”), the Executive shall be entitled to
(i) the payments set forth under subsections 3(c)(i) and (ii) above, except that
in each case, six (6) months shall be replaced with twelve (12) months, (ii) in
addition to the payments set forth under subsections 3(c)(i) and (ii), a pro
rata Annual Bonus for the year in which the termination of employment occurs,
which shall be determined as the target amount in effect for the year in which
termination of employment occurs, multiplied by a fraction, the numerator of
which is the number of days in which the Executive was employed by Company
during the year in which the termination of employment occurs, and the
denominator of which is 365, and (iii) in lieu of the benefit described in
subsection 3(c)(iii), notwithstanding any provision to the contrary in the 2008
Equity Plan (or a

 

6



--------------------------------------------------------------------------------

EXECUTION COPY        

 

successor plan) or any applicable agreement (including this Agreement), all
outstanding equity grants held by the Executive immediately prior to the CIC
Termination which vest based upon the Executive’s continued service over time
shall accelerate, become fully vested and/or exercisable, as the case may be, as
of the date of the CIC Termination, all outstanding equity grants held by the
Executive immediately prior to the CIC Termination which vest based upon
attainment of performance criteria shall remain subject to the terms and
conditions of the agreement evidencing such performance based award, and any
outstanding vested options held by the Executive as of his termination date
shall remain exercisable by the Executive through the earlier of the six
(6) month anniversary of the Executive’s termination date or the date of
expiration of the option term. As provided in Section 3(c)(iv), the Executive
shall also be entitled to any amounts earned, accrued and owing but not yet paid
under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company.

The pro rata bonus described in clause 4(a)(ii) above will be paid in a lump sum
within the sixty (60)-day period following the date of the Executive’s
termination of employment if such termination occurs on or within twelve
(12) months following a Change of Control, or within sixty (60) days following
the date of the Change of Control if Executive becomes entitled to such payment
as a result of the occurrence of a Change of Control within sixty (60) days
following Executive’s termination without Cause or resignation for Good Reason
prior to a Change of Control. Notwithstanding the foregoing in this
Section 4(a), no amounts under this Section 4(a) will be paid or benefits under
this Section 4(a) will be provided, in each case, upon a CIC Termination unless
the Executive executes and does not revoke a Release and continues to comply
with the covenants set forth in Section 6 below and the provisions of any
confidentiality, non-competition, non-solicitation or invention assignment
agreement with the Company to which the Executive is subject; provided that the
Executive shall be entitled to the amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company without regard to whether the
Executive does not execute or revokes the Release.

(b) Application of Section 280G. In the event that it shall be determined that
any payment or distribution in the nature of compensation (within the meaning of
section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of section 280G of the Code, the aggregate present value of the
Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below), provided that the reduction shall be made only
if the Accounting Firm (described below) determines that the reduction will
provide the Executive with a greater net after-tax benefit than would no
reduction. The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments under this Agreement
without causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax. Payments under this Agreement shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to the Executive. Where more than one payment has the same value for
this purpose and they are payable at different times they will be reduced on a
pro rata basis. Only amounts

 

7



--------------------------------------------------------------------------------

EXECUTION COPY        

 

payable under this Agreement shall be reduced pursuant to this subsection 4(b).
All determinations to be made under this subsection 4(b) shall be made by an
independent certified public accounting firm selected by the Company immediately
prior to the Change of Control (the “Accounting Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the Change of Control. Any such determination
by the Accounting Firm shall be binding upon the Company and the Executive. All
of the fees and expenses of the Accounting Firm in performing the determinations
referred to in this subsection 4(b) shall be borne solely by the Company.

(c) Definition of a Change of Control. For purposes of this Agreement, the term
“Change of Control” shall have the same meaning ascribed to such term under the
2008 Equity Plan, as in effect on the date hereof and as it may be amended from
time to time, or if the 2008 Equity Plan is no longer in effect, a successor
plan thereto.

5. Section 409A.

(a) Compliance with Section 409A. This Agreement is intended to comply with
section 409A of the Code and its corresponding regulations, or an exemption, and
payments may only be made under this Agreement upon an event and in a manner
permitted by section 409A, to the extent applicable. Severance benefits under
the Agreement are intended to be exempt from section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable, and then
under the “separation pay” exception, to the maximum extent applicable. For
purposes of section 409A of the Code, all payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” within the meaning of such term under section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event shall the Executive,
directly or indirectly, designate the calendar year of payment. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

(b) Payment Delay. Notwithstanding any provision in this Agreement to the
contrary, if at the time of the Executive’s separation from service with the
Company, the Company has securities which are publicly traded on an established
securities market and the Executive is a “specified employee” (as defined in
section 409A of the Code) and it is necessary to postpone the commencement of
any severance payments otherwise payable pursuant to this Agreement as a result
of such separation from service to prevent any accelerated or additional tax
under section 409A of the Code, then the Company will postpone the commencement
of the payment of any such payments hereunder (without any reduction in such
payments ultimately

 

8



--------------------------------------------------------------------------------

EXECUTION COPY        

 

paid or provided to the Executive) that are not otherwise exempt from section
409A of the Code, until the first payroll date that occurs after the date that
is six (6) months following the Executive’s separation from service with the
Company. If any payments are postponed due to such requirements, such postponed
amounts will be paid in a lump sum to the Executive on the first payroll date
that occurs after the date that is six (6) months following the Executive’s
separation from service with the Company. If the Executive dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within sixty (60) days after the date
of the Executive’s death.

6. Restrictive Covenants and Representations.

(a) Confidential Information. As a condition to the commencement of his
employment hereunder, the Executive agrees to enter into the Company’ s standard
Confidential Information and Invention Assignment Agreement, attached hereto as
Exhibit A (the “Confidentiality and Invention Assignment Agreement”), prior to
commencing employment hereunder, all of which are hereby incorporated into this
Agreement by reference. The Executive hereby agrees that, during the Term and
thereafter, the Executive shall hold in strict confidence any proprietary or
Confidential Information (as defined below) related to the Company and its
parents, subsidiaries and affiliates, except that he may disclose such
information pursuant to law, court order, regulation or similar order. For
purposes of this Agreement, the term “Confidential Information” shall mean all
information of the Company or any of its parents, subsidiaries and affiliates
(in whatever form) which is not generally known to the public, including without
limitation any inventions, processes, methods of distribution, customer lists or
trade secrets. The Executive hereby agrees that, upon the termination of this
Agreement, he shall not take, without the prior written consent of the Company,
any document (in whatever form) of the Company or its parents, subsidiaries or
affiliates, which is of a confidential nature relating to the Company or its
parents, subsidiaries or affiliates, or, without limitation, relating to its or
their methods of distribution, or any description of any formulas or secret
processes and will return any such information (in whatever form) then in her
possession.

(b) Non-Competition. The Executive hereby acknowledges that during his
employment with the Company, the Executive will become familiar with trade
secrets and other Confidential Information concerning the Company, its
subsidiaries and their respective predecessors, and that the Executive’s
services will be of special, unique and extraordinary value to the Company.
Accordingly, the Executive hereby agrees that, subject to the requirements of
applicable law, at any time during the Term, and for a period of six (6) months
after the Executive’s date of termination of employment for any reason except a
CIC Termination, or twelve (12) months after a CIC Termination (such six
(6) month period or twelve (12) month period, as applicable, shall be referred
to as the “Restriction Period”), the Executive will not, directly or indirectly,
own, manage, control, participate in, consult with, render services for, or in
any manner engage in any business involving or related to (directly or
indirectly) the research, development, marketing and/or sale or other delivery
of injection devices, within any geographical area in which, as of the date of
the Executive’s termination of employment, the Company or its subsidiaries
engage in business or demonstrably plan to engage in business.

 

9



--------------------------------------------------------------------------------

EXECUTION COPY        

 

(c) Non-Solicitation. The Executive hereby agrees that during the Term and the
Restriction Period, (i) the Executive will not, directly or indirectly through
another entity, induce or attempt to induce any employee of the Company or its
subsidiaries to leave the employ of the Company or its subsidiaries, or in any
way interfere with the relationship between the Company or its subsidiaries and
any employee thereof or otherwise employ or receive the services of an
individual who was an employee of the Company or its subsidiaries at any time
during such Non-Solicitation Period, except any such individual whose employment
has been terminated by the Company and (ii) the Executive will not induce or
attempt to induce any customer, supplier, client, broker, licensee or other
business relation of the Company or its subsidiaries to cease doing business
with the Company or its subsidiaries.

(d) Return of Property. Upon termination of the Executive’s employment with the
Company for any reason whatsoever, voluntarily or involuntarily (and in all
events within five (5) days of the Executive’s date of termination), and at any
earlier time the Company requests, the Executive will deliver to the person
designated by the Company all originals and copies of all documents and property
of the Company in the Executive’s possession, under the Executive’s control or
to which the Executive may have access, including but not limited to, any
office, computing or communications equipment (e.g., laptop computer, facsimile
machine, printer, cellular phone, etc.) that he has had or has been using, and
any business or business-related files that he has had in his possession. The
Executive will not reproduce or appropriate for the Executive’s own use, or for
the use of others, any property, Confidential Information or Company inventions,
and shall remove from any personal computing or communications equipment all
information relating to the Company.

(e) Non-Disparagement. The Executive agrees that the Executive will not
disparage the Company, its subsidiaries and parents, and their respective
Executives, directors, investors, employees, and agents, and its and their
respective successors and assigns, heirs, executors, and administrators, or make
any public statement reflecting negatively on the Company, its subsidiaries and
parents, and their respective officers, directors, investors, employees, and
agents, and its and their respective successors and assigns, heirs, executors,
and administrators, to third parties, including, but not limited to, any matters
relating to the operation or management of the Company, irrespective of the
truthfulness or falsity of such statement, except as may otherwise be required
by applicable law or compelled by process of law. The Company shall instruct the
members of the Board and members of executive management not make any
disparaging or negative remarks, either oral or in writing, regarding the
Executive.

(f) Cooperation. During the Term and thereafter, the Executive shall cooperate
with the Company and its parents, subsidiaries and affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of the Executive’s duties and responsibilities to the Company during the
Term (including, without limitation, the Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into the
Executive’s possession during the Term); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with the
Executive’s personal schedule or ability to engage in gainful employment. In the
event the Company requires the

 

10



--------------------------------------------------------------------------------

EXECUTION COPY        

 

Executive’s cooperation in accordance with this subsection 6(f), the Company
shall reimburse the Executive for reasonable out-of-pocket expenses (including
travel, lodging and meals and reasonable attorneys’ fees) incurred by the
Executive in connection with such cooperation, subject to reasonable
documentation.

(g) Executive Representations.

(i) The Executive represents and warrants to the Company that there are no
restrictions, agreements or understandings whatsoever to which the Executive is
a party which would prevent or make unlawful the Executive’s execution of this
Agreement or the Executive’s employment hereunder, which is or would be
inconsistent or in conflict with this Agreement or the Executive’s employment
hereunder, or would prevent, limit or impair in any way the performance by the
Executive of the obligations hereunder. In addition, the Executive has disclosed
to the Company all restraints, confidentiality commitments, and other employment
restrictions that he has with any other employer, person or entity. The
Executive covenants that in connection with his provision of services to the
Company, the Executive shall not breach any obligation (legal, statutory,
contractual or otherwise) to any former employer or other person, including, but
not limited to, obligations relating to confidentiality and proprietary rights.

(ii) Upon and after the Executive’s termination or cessation of employment with
the Company and until such time as no obligations of the Executive to the
Company hereunder exist, the Executive shall (A) provide a complete copy of this
Agreement to any person, entity or association engaged in a competing business
with whom or which the Executive proposes to be employed, affiliated, engaged,
associated or to establish any business or remunerative relationship prior to
the commencement of any such relationship and (B) shall notify the Company of
the name and address of any such person, entity or association prior to the
commencement of such relationship.

7. Legal and Equitable Remedies. Because the Executive’s services are personal
and unique and the Executive has had and will continue to have access to and has
become and will continue to become acquainted with the proprietary information
of the Company, and because any breach by the Executive of any of the
restrictive covenants contained in Section 6 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 6 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 6. The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 6 are unreasonable
or otherwise unenforceable. The Executive irrevocably and unconditionally
(a) agrees that any legal proceeding arising out of this paragraph may be
brought in the United States District Court for the District of New Jersey, or
if such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Mercer County, New Jersey, (b) consents to the
non-exclusive jurisdiction of such court in any such proceeding, and (c) waives
any objection to the laying of venue of any such proceeding in any such court.
The Executive also irrevocably and unconditionally consents to the service of
any process, pleadings, notices or other papers.

 

11



--------------------------------------------------------------------------------

EXECUTION COPY        

 

8. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Trenton, New Jersey
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before an arbitrator
agreed to by both parties. If the parties cannot agree upon the choice of
arbitrator, the Company and the Executive will each choose an arbitrator. The
two arbitrators will then select a third arbitrator who will serve as the actual
arbitrator for the dispute, controversy or claim. Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement. Each
party shall be responsible for its own expenses, unless the Executive shall
prevail in an arbitration proceeding as to any material issue, in which case the
Company shall reimburse the Executive for all reasonable costs, expenses and
fees relating to the conduct of the arbitration, and shall share the fees of the
American Arbitration Association. The Company shall pay the reasonable costs,
expenses and fees relating to the conduct of the arbitration to the Executive
within thirty (30) days after the date on which it is finally determined that
the Executive has prevailed on any material issue which is the subject of such
arbitration.

9. Survivability. The respective rights and obligations of the parties under
this Agreement shall survive any termination of the Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations.

10. Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Section 6,
will continue to apply in favor of the successor.

11. Entire Agreement; Amendment; Waiver. This Agreement, together with the
Confidentiality and Invention Assignment Agreement, sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment approved by the Board and executed on its behalf by a duly
authorized officer (other than the Executive) and by the Executive. This
Agreement supersedes the provisions of any employment or other agreement between
the Executive and the Company that relate to any matter that is also the subject
of this Agreement.

 

12



--------------------------------------------------------------------------------

EXECUTION COPY        

 

12. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

13. Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Employer written notice
thereof. In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate or
other legal representative.

14. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

15. Notices. Any notice or communication required or permitted under the terms
of this Agreement shall be in writing and shall be delivered personally, or sent
by registered or certified mail, return receipt requested, postage prepaid, or
sent by nationally recognized overnight carrier, postage prepaid, or sent by
facsimile transmission to the Company at the Company’s principal office and
facsimile number or to the Executive at the address and facsimile number, if
any, appearing on the books and records of the Company. Such notice or
communication shall be deemed given (a) when delivered if personally delivered;
(b) five (5) mailing days after having been placed in the mail, if delivered by
registered or certified mail; (c) the business day after having been placed with
a nationally recognized overnight carrier, if delivered by nationally recognized
overnight carrier, and (d) the business day after transmittal when transmitted
with electronic confirmation of receipt, if transmitted by facsimile. Any party
may change the address or facsimile number to which notices or communications
are to be sent to it by giving notice of such change in the manner herein
provided for giving notice. Until changed by notice, the following shall be the
address and facsimile number to which notices shall be sent:

If to the Company, to:

Antares Pharma, Inc.

Princeton Crossroads Corporate Center

100 Princeton South, Suite 300

Ewing, New Jersey 08628

Attn: Chief Executive Officer

(609) 359-3015 (facsimile)

 

13



--------------------------------------------------------------------------------

EXECUTION COPY        

 

With a copy to:

Morgan, Lewis and Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Amy Pocino Kelly, Esq.

(877) 432-9652 (facsimile)

If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section 15.

16. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflict
of law principles.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.

18. Headings; Gender. The headings of sections and subsections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

19. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ANTARES PHARMA, INC. By:

/s/ Eamonn P. Hobbs

Name: Eamonn P. Hobbs Its President & CEO EXECUTIVE:

/s/ James E. Fickenscher

James E. Fickenscher

 

15



--------------------------------------------------------------------------------

Exhibit A

Confidential Information and Invention Assignment Agreement

 

16